Judgment and order reversed and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiff Mae Levine stipulates to reduce the judgment in her favor as entered to the sum of $10,187.70' in which event the judgment, as so modified, and the order are affirmed, without costs. No opinion. Present — Martin, P. J., O’Malley, Untermyer, Dore and Cohn, JJ.; Martin, P. J., and Dore, J., dissent and vote to reverse and grant a new trial on the ground that the verdict is against the weight of the credible evidence and upon the further ground that the court committed error in its charge. Settle order on notice.